Citation Nr: 1503854	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to January 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  In January 2015, however, the agency of original jurisdiction (AOJ) granted service connection for left ear hearing loss. Thus, this portion of the issue no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issue has therefore been recharacterized as entitlement to service connection for right ear hearing loss, as shown on the title page.  

Also in May 2014, the Board determined that service connection for GERD was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated December 2014, the Court vacated the Board's denial of service connection for GERD, and remanded the case to the Board for readjudication consistent with its Order.

In December 2014, the Veteran filed a claim of service connection for carpal tunnel syndrome.  As no action has been taken on this claim, it is referred to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the November 2014 Joint Motion, the parties agreed that a June 2010 VA examination of the Veteran's GERD is inadequate.  Remand is required so that a new VA examination may be scheduled. 

In a February 2014 VA treatment record, the Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  The basis for the award of disability benefits is unclear; thus, the Veteran's SSA records must be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In May 2010, the Veteran indicated that he received treatment for GERD at the VA Medical Center (VAMC) in New York, New York, in 1994.  Records from the New York, New York VAMC dating from 1996 to 1999, when the Veteran relocated the Connecticut, have been obtained.  No records prior to 1996 are of record.  A search for these records must be accomplished upon remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated treatment records must also be obtained from the VAMC in West Haven, Connecticut.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the VAMC in New York, New York, dated prior to 1996, that are not already of record.  The request must include a search of non-digital and/or retired records.  

If such records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records since June 2014, including from the West Haven VAMC.

3.  Thereafter, schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD had its onset during, or is otherwise related to, his active service.  The examiner must consider the service treatment records documenting treatment for gastroenteritis in 1982 and 1983, as well as the Veteran's competent reports of symptoms of GERD during service, in determining the likelihood that the Veteran's GERD had its onset during service.  The examiner is advised that a lack of a formal diagnosis of GERD in the service treatment records is not dispositive of the issue; rather, the examiner is asked to state whether the Veteran's gastrointestinal symptoms during service are indicative of the onset of GERD.     

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




